Citation Nr: 0010192	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-operative residuals, deviated nasal septum.  

2.  Entitlement to an initial compensable evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 1999 the Board, in pertinent part, remanded the issues 
of service connection for allergic rhinitis, and entitlement 
to increased ratings for bilateral defective hearing and 
post-operative residuals, deviated nasal septum for further 
development.  The case has since been returned to the Board 
for further appellate review.  

After further review of the record, the Board notes that the 
RO granted service connection for allergic rhinitis in 
January 1999, assigning a noncompensable evaluation.  The 
record does not indicate that the veteran submitted a timely 
appeal with respect to this decision.  38 C.F.R. § 20.302 
(1999) .  

In March 2000 the veteran's representative stated that 
exception to the January 1999 rating decision had 
specifically been taken by the veteran.  This statement was 
made more than one year after the January 1999 rating 
decision and therefore does not satisfy the timeliness 
requirement for a Notice of Disagreement (NOD).  Id.  In 
addition, it does not specify with which issues the veteran 
was taking exception.  See 38 C.F.R. § 20.201 (1999).  

As service connection for allergic rhinitis was already 
granted, and the record does not indicate that the veteran 
submitted a timely appeal with regard to the assigned rating 
for allergic rhinitis, the Board concludes that the issue of 
entitlement to an increased (compensable) rating for allergic 
rhinitis is not part of the current appeal.  

In January 1999 the RO granted service connection for 
pruritic dermatitis with the assignment of a 10 percent 
disability rating.  This decision was not appealed within one 
year.  In March 2000 the veteran's representative requested 
that the veteran be furnished a VA examination in order to 
assess the current severity of his service-connected skin 
disorder.  The Board concludes that an inferred claim of 
entitlement to an increased rating for pruritic dermatitis 
has been raised.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In its May 1999 decision, the Board referred the issue of 
service connection for gastritis or duodenitis as secondary 
to pain medication prescribed for his service connected 
bilateral knee disability to the RO for appropriate action.  
There is no indication from the record that any action has 
been taken by the RO with respect to this issue.  Therefore, 
the Board is again referring to the RO for initial 
consideration and appropriate action.  Id.  


FINDINGS OF FACT

1.  The probative medical evidence demonstrates that the 
veteran's post-operative residuals, deviated nasal septum, is 
not manifested by a 50 percent obstruction of the nasal 
passage on both sides, complete obstruction on one side, or 
marked interference with breathing space.  

2.  The veteran, without good cause, failed to report for a 
scheduled VA examination associated with his increased rating 
claim for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
post-operative residuals, deviated nasal septum, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6502 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97; Diagnostic Code 
6502; 61 Fed. Reg. 46720-46731 (Sept. 5, 1996) (effective 
October 7, 1996).  

2.  The veteran's claim for entitlement to an initial 
compensable evaluation for bilateral defective hearing is 
denied as a matter of law.  38 C.F.R. § 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Deviated Septum

Factual Background

The pertinent evidence of record shows that the veteran was 
seen at a VA facility in March 1991 with a history of a 
deviated nasal septum with a septoplasty.  No specific 
conclusions regarding the deviated septum were documented.  

In April 1991, RO granted service connection for a deviated 
nasal septum (post-operative) with the assignment of a 
noncompensable rating in April 1991, noting that the veteran 
had a traumatic deviated nasal septum during his childhood 
that was surgically corrected due to problems he was having 
while in the service in August 1981.  

Examination in September 1991 revealed mild edema of the 
midline septum.  

In August 1992 a local hearing was conducted.  The veteran 
testified, in pertinent part, that his deviated nasal septum 
would swell and make it difficult for him to breathe.  
Transcript, p. 4.  He further stated that his breathing 
difficulty resulted from a combination of his deviated nasal 
septum and his sinus problems.  Id.  

October 1992 x-rays found the paranasal sinuses to appear 
normally aerated.  

No references to a deviated nasal septum were documented when 
the veteran was examined by VA in February 1993.  

In March 1995 the veteran was seen with complaints of nasal 
symptoms.  No reference to the deviated nasal septum was 
documented.  

In April 1995 the veteran was examined for nasal symptoms.  A 
history of asthma and recurrent sinus infections were noted.  
On examination, the nose was very congested.  The pertinent 
diagnoses were allergic rhinitis, an allergy to Penicillin, 
and a past history of childhood asthma.  No reference to the 
deviated nasal septum was documented.  

Medical records from Dr. J.M. dated from March 1991 through 
May 1996 document intermittent treatment of various 
respiratory symptoms; however, no reference to a deviated 
nasal septum is documented in these records.  

During a February 1997 VA examination the veteran reported 
falling on his face while in the military.  Examination 
revealed a saddle nose deformity, asymmetric lobules, and 
nasal septal deviation with "buckling/inf nasal spur."  The 
diagnosis was a deviated nasal septum/acquired nasal 
deformity secondary to trauma.  

In August 1999 a VA examination was conducted.  The veteran 
reported breaking his nose while in the service and that he 
had had difficulty breathing through his nose since that 
time.  He reported undergoing a septoplasty in 1981 which 
resulted in improvement in his ability to breathe.  



On examination of the nose, the septum was found to be in the 
midline.  The diagnosis was a deviated septum for which a 
septoplasty was performed.  The examiner noted the veteran 
stated that his ability to breathe improved markedly 
following the surgery.  The examiner concluded that the 
veteran currently had little interference with his ability to 
breathe through his nose.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A showing that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The regulatory criteria for rating respiratory disorders were 
revised effective October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Prior to the October 1996 amendment, the Rating Schedule 
provided compensation (10 percent) for traumatic deflection 
of the nasal septum and marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

As of October 7, 1996, the Rating Schedule provides 
compensation (10 percent) for a traumatic deviated nasal 
septum with a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran's deviated nasal septum is currently evaluated as 
noncompensable.  In order to receive a compensable evaluation 
(10 percent) under the current regulations, the deviated 
septum would have to be traumatic and be manifested by either 
50 percent obstruction of both nasal passages or complete 
obstruction of one nasal passage.  A compensable rating under 
the previous regulations required marked interference with 
breathing space.  38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  

The evidence indicates that the veteran's deviated nasal 
septum does not warrant a compensable rating under Diagnostic 
Code 6502 of the previous or amended regulations.  There is 
no documentation that this deviation has resulted in marked 
interference with breathing, 50 percent obstruction of the 
nasal passages, or total obstruction of one passage.  



In fact, during the most recent August 1999 VA examination, 
the veteran admitted that his 1981 septoplasty had markedly 
improved his breathing, and the VA examiner concluded that 
there was little interference with his ability to breathe 
through his nose.  This constitutes persuasive evidence that 
a compensable rating for a deviated septum is not warranted.  

The Board notes that VA examination of his deviated septum in 
February 1997 revealed a saddle nose deformity and that the 
veteran was diagnosed with a deviated nasal septum/acquired 
nasal deformity secondary to trauma.  

For loss of the part of the nose or scars, when there is loss 
of part of one ala, or other obvious disfigurement, a 10 
percent rating is assignable.  When exposing both nasal 
passages, a 30 percent rating is assignable under Diagnostic 
Code 6504.  Otherwise, the disfigurement is ratable under 
Diagnostic Code 7800 for scars, disfiguring, head, face or 
neck.  38 C.F.R. § 4.97, Diagnostic Code 6504.  

Diagnostic Code 7800 provides for rating disfiguring scars of 
the head, face or neck as noncompensable when slight; 10 
percent when moderately disfiguring; 30 percent when severe 
especially if producing marked and unsightly deformity of the 
eyelids, lips or auricles.  A 50 percent rating is assignable 
when there is complete or exceptionally repugnant deformity 
under Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

A separate rating based on loss of the nose or a disfiguring 
scar is not warranted.  While the veteran was observed as 
having a saddle nose deformity, the evidence has not 
documented the loss of one ala, other obvious disfigurement 
of the nose, or a moderate scar that has resulted in 
disfigurement of the nose.  Examinations of the veteran have 
not documented findings that the nose was manifested by 
obvious disfigurement or a disfiguring scar.  Therefore a 
separate rating under either Diagnostic Codes 6504 or 7800 is 
not warranted.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his deviated 
nasal septum on the occasion of the grant of service 
connection by the RO in April 1991, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected post-operative residuals, deviated nasal septum.  

Additional Matter

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided the veteran the criteria for assignment 
of an extraschedular evaluation, nor did it discuss its 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that neither the veteran nor his 
representative has raised the issue of entitlement to 
extraschedular evaluation.  The Board does not find the 
veteran's disability picture to be unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
post-operative residuals, deviated nasal septum.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


Bilateral Defective Hearing

Criteria

VA regulations provide that, in claims for increase and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination, without good cause, the 
claim shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655(b) (1999).

The Court has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).  

Factual Background and Analysis

The pertinent evidence of record shows that the veteran 
attended a VA examination in August 1999.  During this 
examination it was noted that he was scheduled to undergo an 
audiogram to determine the extent and etiology of his hearing 
loss.  The record indicates that the veteran failed to report 
for the VA examination during which such testing was to be 
performed.  

As was stated above, when a veteran fails to report for an 
examination scheduled in conjunction with an increased 
compensation claim, the claim shall be denied.  38 C.F.R. 
§ 3.655 (1999).  

The record indicates that an August 1999 VA examination was 
scheduled for the veteran; however, it does not contain a 
copy of the actual notice sent to the veteran regarding the 
scheduling of the VA examination.  

There is no indication from the record that such a notice was 
not sent out.  The Court has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 
7 Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 
2 Vet. App. 307, 308- 309 (1992)).  


There is no clear evidence indicating that VA failed to 
properly send a notice to the veteran notifying him of the 
scheduled VA examination.  Furthermore, the record shows that 
the RO cited to the veteran's failure to report for the 
August 1999 VA examination in the December 1999 Supplemental 
Statement of the Case, and also cited to the relevant 
provisions regarding failure to report for a scheduled VA 
examination.  

In addition, the record shows that the RO sent all 
correspondences, both before and after the scheduled VA 
examination, to the veteran's latest address of record, which 
he listed in a VA Form 21-4142 dated in May 1997.  The Board 
also notes that there is no evidence that the veteran had 
good cause in his failure to report for the scheduled August 
1999 VA examination.  In this regard, the veteran's own 
representative submitted that it was not aware of the 
veteran's reasons and bases for his failure to report for his 
scheduled VA examination.  See Hyson, supra.  As was stated 
above, the RO cited the veteran's failure to appear for the 
VA examination.  

The veteran has submitted no statements explaining his 
failure to report for the August 1999 VA examination.  There 
is no other evidence in the record which would indicate good 
cause.  Nor did the veteran request another VA examination.  
As the record has failed to show good cause for the veteran's 
failure to report to the August 1999 VA examination, and the 
record indicates that the RO notified him at his latest 
address of record, the claim must be denied as a matter of 
law.  38 C.F.R. § 3.655 (1999); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to an initial compensable evaluation for post-
operative residuals, deviated nasal septum is denied.  

Entitlement to an initial compensable evaluation for 
bilateral defective hearing is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


